Citation Nr: 1710149	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  09-34 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for low back strain with degenerative disc disease, evaluated as 10 percent disabling prior to May 1, 2013, and 20 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 until his retirement in July 2004.

This matter is comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that confirmed and continued the 10 percent evaluation in effect for the Veteran's service-connected low back disability.  In March 2013, the Board remanded the claim for additional development of the record.  By rating decision date May 2013, the RO assigned a 20 percent evaluation for the low back disorder, effective May 2, 2013.  The Board again remanded the claim in February 2016.

The Board's February 2016 decision also denied the Veteran's claims for increased ratings for residuals of a right ankle fracture and left thigh meralgia paresthetica.  This decision, accordingly, is limited to the issue set forth on the preceding page.


FINDINGS OF FACT

1.  Prior to May 1, 2013, the Veteran's low back disability was manifested by limitation of forward flexion to no less than 81 degrees and a combined range of motion of no less than 176 degrees.  There was no evidence of muscle spasm or guarding.  Separately ratable neurological manifestations or incapacitating episodes of disc disease were not shown.

2.  From May 1, 2013, the Veteran's low back disability was manifested by forward flexion to 45 degrees.  There is no evidence of ankylosis of the entire thoracolumbar spine.  Separately ratable neurological manifestations (other than left lower extremity radiculopathy) and incapacitating episodes of disc disease are not shown.



CONCLUSION OF LAW

Ratings for low back strain with degenerative disc disease in excess of 10 percent prior to May 1, 2013, or in excess of 20 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter dated March 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  .

The Veteran's VA medical records have been secured.  He has been afforded VA examinations to assess the severity of his low back disability.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran was afforded a VA examination of the spine in April 2008.  He reported limitation of motion, stiffness, spasms and pain.  He denied fatigue and weakness, and stated he did not have any radiation of the pain.  He stated he had severe flare-ups that lasted for hours on a weekly basis.  It was noted he was able to walk one to three miles.  An examination disclosed no spasm, atrophy, guarding or weakness.  There was pain with motion and tenderness, bilaterally.  Forward flexion was to 81 degrees, with pain at 20 degrees; extension was to 15 degrees, with pain at 15 degrees; lateral flexion was to 20 degrees bilaterally, with pain at 20 degrees, bilaterally; and rotation was to 20 degrees bilaterally, with pain at 20 degrees, bilaterally.  There was pain with repetitive motion, but no additional limitation of motion.  A motor examination was 5/5 in the lower extremities.  Muscle tone was normal.  Vibration sense and light touch were 1/2 in the left lower extremity.  Position sense in the left lower extremity was 2/2, and the sensory examination in the right lower extremity was normal.  Knee jerk was 2+ in the right knee and 0 in the left knee.  Ankle jerk was 2+ bilaterally.  It was noted the Veteran had retired due to age or duration of work.  The diagnoses were chronic lumbosacral strain and lumbar degenerative disc disease with residuals. 

On April 2010 VA examination of the spine, the Veteran reported pain in the lumbar area that radiated to the left thigh.  He stated that his back bothered him at least once a week and he described the pain as severe.  It was noted there had been no incapacitating episodes of back pain in the previous 12 months.  He related that he had weekly flares of back pain, but indicated they were mild and without functional impairment.  There were no associated features or symptoms, such as stiffness, fatigue, spasms, weakness, decreased motion, numbness, paresthesias, leg or foot weakness or bowel or bladder complaints.  It was noted the Veteran had a back brace, which he had not worn to the examination.  An examination revealed that forward flexion of the lumbar spine was to 90 degrees with mild discomfort; extension was to 30 degrees with minimal discomfort; lateral flexion was to 30 degrees bilaterally with minimal discomfort; and rotation was to 30 degrees bilaterally with minimal discomfort.  The examiner stated there was objective evidence of painful motion without acute spasm, weakness, tenderness, atrophy or guarding.  A motor examination was intact in both lower extremities.  Reflexes were intact.  The examiner indicated there were no additional limitations with three repetitions of movement as related to pain, fatigue, incoordination, weakness or lack of endurance.  It was indicated that the Veteran was a full-time student and had not taken any time off from school due to back pain.  He was able to perform activities of daily living.  The diagnosis was degenerative disc disease with degenerative joint disease of the lumbar spine.

VA outpatient treatment records show that in May 2009, it was noted that the Veteran's spine was very tender to palpation.  Straight leg raising was negative bilaterally.  The assessment was low back pain, worsening.  In February 2013, it was noted that turning from side to side was painful.  Flexion and extension were said to be ok, but there was more pain with flexion of the spine.  The assessment was low back pain.

A VA spine examination was conducted on May 1, 2013.  The Veteran rated his back pain as 7-8/10, with flare-ups to 9/10.  It was noted he was on medication for pain and that he used a TENS unit twice a week, which provided a little relief.  He indicated that he wore a back brace most of the time and that he used a cane.  An examination found that forward flexion of the lumbar spine was to 45 degrees, with pain at 40 degrees; extension was to 20 degrees, with pain at 20 degrees; lateral flexion was to 20 degrees on the right and to 30 degrees on the left, with pain at the endpoints of motion; and rotation was to 30 degrees bilaterally, with no objective evidence of pain.  The Veteran was able to perform repetitive use testing.  Range of motion following repetitive use testing showed that flexion was to 45 degrees, extension was to 20 degrees, lateral flexion was to 20 degrees on the right and to 30 degrees on the left, and rotation was to 30 degrees bilaterally.  The examiner indicated there was additional limitation of motion following repetitive use testing, but the listed measurements do not show this was true.  The functional loss was manifested by less movement than normal, weakened movement and pain on movement.  There was no excess fatigability, incoordination, swelling, deformity, atrophy, instability, disturbance of locomotion or interference with sitting, standing or weight-bearing.  The Veteran had tenderness or pain to palpation at L3, L5.  There was guarding or muscle spasm that resulted in abnormal gait and abnormal spinal contour.  Muscle strength testing was 5/5 bilaterally.  There was no muscle atrophy.  Reflexes were absent at the knees bilaterally and 1+ at the ankles bilaterally.  Sensation was normal at the upper anterior thigh bilaterally; normal at the right knee and decreased at the left knee; normal at the lower leg/ankle bilaterally; and normal at the foot/toes bilaterally.  Straight leg raising was positive on the right and negative on the left.  There were no signs or symptoms of radiculopathy.  It was indicated the Veteran had intervertebral disc syndrome.  He had experienced incapacitating episodes in the previous 12 months due to intervertebral disc syndrome, lasting for less than one week.  He used a brace and cane constantly.  The diagnoses were low back strain with degenerative disc disease and scoliosis.  The examiner stated that against lumbar spine condition did not impact his ability to work.

The Veteran was again examined by the VA for his lumbar spine in July 2016.  He stated that his back condition had worsened in the previous two months.  He related that he had experienced periods of worsened pain in the past, but they had always resolved, with his symptoms returning to the baseline.  Currently, he indicated that he had pain in the center of his low back that radiated to the left buttock and down the back of his leg to the toes.  His symptoms were aggravated by prolonged sitting or standing.  On examination, forward flexion was to 45 degrees, extension was to 10 degrees, lateral flexion was to 30 degrees bilaterally and rotation was to 30 degrees bilaterally.  Pain was noted, but there was no evidence of pain with weight-bearing.  The Veteran was able to perform repetitive use testing with no additional limitation of motion or loss of function.  There was tenderness to palpation over the paraspinous musculature.  It was indicated that pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability with flare-ups.  There was no muscle spasm or muscle atrophy.  The Veteran had guarding to the left side that did not result in abnormal gait or abnormal spinal contour.  

Muscle strength testing was 5/5 on right hip flexion; 5/5 on right knee extension; ankle plantar flexion was 5/5 on the right, right ankle dorsiflexion was 5/5; and great toe extension was 4/5 on the right.  Deep tendon reflexes were 2+ at the right knee and absent at the right ankle.  A sensory examination was normal at the upper right thigh; normal at the right thigh/knee; normal at the right lower leg/ankle; and normal at the right foot/toes.  Straight leg raising was negative.  It was noted the Veteran did not have radicular pain in the right lower extremity.  There was no ankylosis of the lumbar spine.  The Veteran had intervertebral disc syndrome of the lumbar spine, but he had not had any episodes of acute signs and symptoms due to intervertebral disc syndrome that had required bed rest prescribed by a physician and treatment by a physician in the preceding 12 months.  The examiner stated that the Veteran's lumbar spine condition impacted his ability to work, and noted that the functional limitations involved bending, prolonged sitting for more than 20 minutes or lifting more than 20 pounds.  The diagnoses were degenerative arthritis and disc disease of the lumbar spine with left lower extremity radiculopathy and scoliosis.

The examiner noted that she reviewed the April 2008 and April 2010 VA examinations.  She commented that it was not possible for her to opine as to the extent the thoracolumbar spine was manifested by weakened movement, stiffness, excess fatigability, incoordination, flare-ups or pain on those examinations without resorting to speculation.  She stated that the Veteran's current limitations related to his back conditions were not secondary to scoliosis.  His limitations were as likely as not secondary to pressure on nerves exiting the lumbar spine due to degenerative disc disease and degenerative arthritis.  She added that scoliosis does not cause radiculopathy.  She noted that bed rest is never ordered for back conditions, as mobility and movement are recommended for all back conditions no matter how severe, even immediately following major back surgery.  Bed rest worsens back conditions.  She acknowledged that restrictions or limitations of movement and lifting may be ordered but bed rest is never ordered.  The examiner stated that partial paralysis of the sciatic nerve by history began in the past 2-3 months.  Prior to then, he had symptoms of meralgia paresthetica which is a separate medical condition not secondary to a back condition.  Meralgia paresthetica is secondary to compression of or injury to the lateral femoral nerve under the inguinal ligament.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  General policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis considers that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's low back disability is rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides that a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine limited to 30 degrees or less; or for favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of height.  Notes following provide that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Notes 1 and 2.

Initially, the Board notes that, effective July 2016, service connection has been established for left lower extremity radiculopathy (as a neurological manifestation of his low back disability).  This is separately rated, and that rating is not in issue in this determination.

The Board will first address whether a rating in excess of 10 percent is warranted for the Veteran's low back disability prior to May 1, 2013.  The April 2008 VA spine examination disclosed that flexion was to 81 degrees and the combined range of motion of the lumbar spine was 176 degrees.  He was next examined by the VA in April 2010 and, at that time, flexion was normal at 90 degrees and the combined range of motion of the lumbar spine was 240 degrees.  The range of motion shown on these examinations is consistent with the 10 percent evaluation in effect for the Veteran's low back strain.  The record does not show the Veteran had guarding or muscle spasm that resulted in abnormal spinal contour.  

A 20 percent evaluation was assigned effective May 1, 2013 based on the VA examination findings of that date.  At that time, forward flexion was to 45 degrees and the combined range of motion of the lumbar spine was 175 degrees.  Similar findings were recorded on the July 2016 VA examination.  There is no evidence in the record that shows that forward flexion was to 30 degrees or less, or that there is ankylosis of the entire thoracolumbar spine.  Ankylosis is immobility or consolidation of a joint due to disease, injury, or surgical procedure.  Dorland's Illustrated Medical Dictionary, at 94 (32nd ed. 2012).  Since the Veteran retains motion, the thoracolumbar spine was not immobile, and not ankylosed.  Thus, a rating in excess of 20 percent based on limitation of motion is not warranted.  

The Board has also considered whether a higher rating based on incapacitating episodes under Diagnostic Code 5243 is warranted.  It was indicated on the May 2013 VA examination that the Veteran had incapacitating episodes lasting less than one week during the preceding year.  This would not result in a compensable evaluation under Diagnostic Code 5243.  Accordingly, a higher rating based on incapacitating episodes is not for consideration.

The Board notes that the VA examinations do show some decreased sensation in the left lower extremity prior to July 2016, but such findings do not warrant a separate rating.  

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's low back disability.  See DeLuca v. Brown, 8, Vet. App. 202 (1995).  Although pain with motion has been shown on the VA examinations, the July 2016 VA examination did not demonstrate fatigue, weakness, lack of endurance or incoordination.  Any pain due to the Veteran's low back condition is not shown to have caused restriction warranting an increased rating, and is, therefore, contemplated by the disability rating currently assigned for low back strain with degenerative disc disease.

The Veteran is competent to report symptoms he experiences, including pain and limitation of motion, and the Board finds these reports to be credible.  However, the Veteran's own reports do not indicate that he experiences any symptoms that satisfy the schedular criteria for a rating in excess of 10 percent for his low back disability prior to May 1, 2013, or a rating in excess of 20 percent from that date.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an increased rating for low back strain with degenerative disc disease.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all identified symptoms and impairment associated with the Veteran's low back disability (essentially pain and limitation of motion) are encompassed by the criteria for the schedular ratings assigned.  He has not alleged any manifestations or functional impairment that is not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Next, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case.

The record does not suggest, nor has the Veteran alleged, that his low back strain with degenerative disc disease prevents him from being gainfully employed; there is no indication in the record that by virtue of the low back disability he is rendered incapable of gainful employment.  The April 2008 VA examination report reflects that the Veteran had retired due to age or duration of work, with no indication that disability was a causal factor leading to retirement.  While the July 2016 VA examiner found that the Veteran had limitations involving bending, prolonged sitting or excessive lifting, the findings did not suggest that he was precluded from all employment.  Accordingly, the matter of entitlement to a total rating based on individual unemployability due to service-connected disability rating is not raised in the context of the instant claim for increase.  38 C.F.R. § 4.16.


ORDER

Ratings in excess of 10 percent for low back strain with degenerative disc disease prior to May 1, 2013 or in excess of 20 percent from that date are denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


